Citation Nr: 1712896	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  16-38 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from May 1952 to May 1954, including service in Korea.   

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma that denied service connection for PTSD.  At that time, the RO viewed the Veteran as having previously raised (and been denied) separate claims of entitlement to a mental disorder, to include anxiety with sleeplessness and entitlement to service connection for depression.  See September 2015 rating decision codesheet.  The Veteran appealed the denial of his PTSD claim in a March 2016 notice of disagreement.  The RO issued a statement of the case in August 2016, rephrasing the issue as a claim of entitlement to service connection for an acquired psychiatric condition, to include depression and PTSD.  The Veteran finalized his appeal by submitting a VA Form 9 substantive appeal to the RO.    

In December 2016, the Veteran appeared at a Video Conference hearing before the undersigned Veterans' Law Judge.  A transcript of the hearing is of record.

This appeal was processed using the Veteran's Benefits Management System (VBMS).  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the claims.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran that further action is required.



REMAND

The Board observes that one of the primary questions in this case is whether the Veteran has a current, diagnosis of PTSD.  The Veteran was provided with a VA examination to address that since he served in the Korean War, a period of service in which there was an imminent "fear of hostile military or terrorist activity."  Pursuant to VA regulations, a Veteran can be diagnosed with PTSD based upon these circumstances when: (1) a VA psychiatrist or psychologist, or contract equivalent, confirms that the Veteran's claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor. 

A review of the Veteran's September 2015 VA examination report reveals the opinion that the Veteran does not have a diagnosis of PTSD that conforms to the DSM-5 criteria.  Rather, the Veteran was diagnosed with moderate, unspecified depression on the basis that while the Veteran mentioned troublesome recollections of his Korean War experiences, these experiences were not the primary focus of his current concerns.  See September 2015 VA examination report, p. 8.  

However, the Veteran subsequently submitted a detailed March 2016 private psychological report where the psychologist concluded the Veteran did have PTSD based on his in-service stressor, as well as recurrent major depressive disorder.  Although the PTSD diagnosis does not appear to have been based on an analysis of the criteria A - H set out in the DSM-V, but rather the results from some psychological testing, this evidence nevertheless ought to be considered by a VA examiner to determine if the formal criteria for a diagnosis of PTSD are now present.  

Furthermore, the RO should obtain what appear to be outstanding post-service medical records pertinent to the Veteran's claim.  Although the Veteran testified during his Video Conference hearing that he currently does not receive treatment for his PTSD, a June 2015 letter from Dr. Patrick Morgan in the file indicates that the Veteran is a "long time patient" of Dr. Morgan, and that Dr. Morgan has treated him for PTSD.  The RO should attempt to obtain the records of the Veteran's treatment by Dr. Morgan for PTSD, in addition to any recent relevant VA and private medical records that may be exist.  

Lastly, it appears the Veteran's service treatment records were among those destroyed in a 1973 fire at the record repository (apart from dental records and the reports of examination conducted at service entrance and service separation which were obtained in the 1950's and 1960's).  However, it does not appear that the Veteran was formally advised of the fact of the lost records consistent with the requirements of 38 C.F.R. § 3.159 (e).  This should be accomplished.  

Under the circumstances describe above, the case is REMANDED for the following actions:

1.  In regards to the claim on appeal, the AOJ should provide the Veteran with a letter that sets out the information and evidence necessary to establish entitlement to the benefits he seeks.  

2.  The RO should confirm whether there are any additional available service treatment records, and if these records are determined to be unavailable, the RO should document that fact and provide notification to the Veteran of that fact consistent with the provisions of 38 C.F.R. § 3.159 (e).  

3.  The RO should ask the Veteran to identify any additional private or VA records of treatment he wishes to have considered in connection with his claim.  Copies of the identified records should be sought, and in any event, with any necessary assistance from the Veteran an attempt should be made to obtain copies of the records of the Veteran's private medical treatment from Dr. Patrick Morgan relating to his PTSD.  

4.  The RO should schedule the Veteran for a VA mental health examination that addresses the question as to whether the Veteran has a diagnosis of PTSD; and if so, whether that diagnosis is related to service.  The claims file should be provided to the examiner for review.  In rendering his/her opinion the examiner should note and comment on the PTSD diagnosis rendered by the Veteran's private psychologist, J.D. Cargill, and Dr. Morgan.  A complete explanation for any conclusions expressed should be set out in the examination report.  

5.  Subsequent to the completion of the foregoing, the RO should readjudicate the Veteran's claim.  If the benefit sought no appeal is not granted, the RO should prepare a supplemental statement of the case and recertify the appeal to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







